Judge Simpson
delivered the opinion of the court:
This action was brought in the name of the children and devisees of Obediah Morse, deceased, to recover from the defendants one hundred and sixty acres of land, which they held and claimed under a deed of conveyance, executed by the mother of the .plaintiffs.
The right of the parties to the land in contest depends upon the construction which should be given to the last will and testament of Obediah Morse, under which both parties claim title. That will contains the following provision:
“To my beloved wife, Susan Morse, I give and bequeath all my estate after my debts are all paid, to hold, add to, or dispose of, at her own discretion, during her life or widowhood, for the purpose, of keeping together and raising my children that are yet unmarried — that is, all my estate and effects, and at the marriage or death of my said wife, Susan Morse, I will and bequeath to all my children, viz: Permelia P. Cook, Sally, Nathaniel M., Ebenezer, Samuel F., Marquis D., Emily J., Washington G., and Thomas L., all my estate, to be equally divided, after deduct*740ing from each ones portion what they have received-”
I. It is a rule in the construction of wills that effect shall be given as far as practicable to every part of the will, in order that the intention of the testator may be fully carried oat.
2. The devise In this case was to the widow of the testator, of all his estate, during her life or widowhood, and at her death or marriage he devised all his estate to his children. This was a devise of the estate to the wife for life, with remainder to the children, in fee, in the same property. But the testator gave his wife power to dispose of any of his estate at her own discretion, during the continuance of her interest therein, for the purpose of keeping together and raising the unmarried children. Held, that the children took the remainder, subject to the power conferred by the will upon the mother to sell any part of the lands; and that her sale and conveyance passed a' valid title to the purchaser.
*740On the part of the plaintiffs it is insisted that the power to dispose of the estate of the testator, which he intended to confer upon his wife by the foregoing clause in his will, was limited not only as to the time it was to be executed, but also as to the quantity of interest upon which it was to operate when executed, and that the only interest which passed under the deed of conveyance executed by their mother was an estate during her life or widowhood. The correctness of this construction, it is contended, is not only sustained by the language used by the testator, but is fully and conclusively established by the devise over of all the testator’s estate to his children after the termination of the estate he had given to his wife.
According to this construction, no effect whatever is given to the power of disposition conferred upon the wife, for she would have had a right to dispose of the interest devised to her in the testator’s estate, independently of anything contained in the will. Now it is a well settled rule of construction that effect should be given, so far as practicable, to every part of a will, in order that the intention of the testator may be fully carried out. In this case there was not only a power conferred, but the object to be effected by its exercise was plainly specified, demonstrating most conclusively that the power was conferred for a substantial purpose, and not merely to enable the wife to do that which she would have had a right to do without it.
The testator by his will devised all his estate, after his debts were paid, to his wife during her life or widowhood; and, at the marriage or death of his wife, he devised all his estate to his children. This was a devise to the wife of an estate for life, or during widowhood; with remainder to the children in fee in the same property. But he gave to his wife a power to dispose of any of his estate at her own *741discretion, during the continuance of her interest therein, for the purpose of keeping together and raising his children that were unmarried. He seems to have supposed that her interest in his estate might be insufficient for this purpose, and, therefore, to enable her to accomplish his object, he authorized her to dispose of any of his property at her own discretion. The estate devised to the children in remainder, was subject to this power conferred upon their mother. If she failed to exercise it, their estate was not affected by it, but having exercised it, and conveyed away the land in contest, the purchaser was thereby invested with a compete title to it, and their right to it was defeated. This is the proper construction of the will, and one that gives due and full effect to all its provisions, and makes them all harmonize.
But even according to the construction which the plaintiffs themselves put upon the will, they did not show any right to a judgment against the defendants. It did not appear upon the trial, that the estate of their mother had terminated either by her death or marriage, and until its termination, her vendee and those claiming under him, would have a right to the possession of the land in contest.
Wherefore, the judgment is affirmed.